DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Unelected claims 1-11 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 17 recites “a controller comprising control logic for: causing a flow of gas through a gas line, opening one or more valves of an ampoule, before a dose step by an amount of time that is substantially equal to a line charge time, to start a flow of precursor from the ampoule to the process chamber through the gas line, wherein the line charge time is the time required for precursor to flow from the ampoule to the process chamber, closing the one or more valves of an ampoule to stop the precursor from flowing out of the ampoule, opening a process chamber valve, at the beginning of the dose step, to allow the flow of precursor to enter the process chamber, and closing the process chamber valve, at the end of the dose step, to stop the flow of precursor from entering the process chamber.”
Claim 17 thus recites “causing a flow of gas through a gas line”, and “opening one or more valves ... to start a flow of precursor from the the gas line” as separate steps caused by the controller. Both of these steps cause gas to flow through the gas line. Based on the specification, it would appear that there is only one step of flowing gas through the gas line, and thus it would not appear that the subject matter of claim 17 is disclosed or enabled by the specification. 
Claim 19 recites “[t]he semiconductor processing apparatus of claim 17, wherein the controller further comprises control logic for opening the one or more valves of the ampoule before the dose step to cause the precursor to reach the process chamber at the start of the dose step.” Claim 17 recites “a controller comprising control logic for: causing a flow of gas through a gas line, opening one or more valves of an ampoule”. The present specification does not appear to disclose controlling the system to have two separate opening of the valves of the ampoule of the method recited by claim 19.
Claim 17 recites “a controller comprising control logic for … closing the one or more valves of an ampoule to stop the precursor from flowing out of the ampoule”; claim 20 recites “[t]he controller of claim 17, wherein the controller further comprises control logic for closing the one or more valves of the ampoule after an amount of precursor is in the gas line to achieve a desired adsorption onto a wafer.” The present specification does 
The remaining claims are rejected based on their dependencies. 

Claims 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain gas line configurations, does not reasonably provide enablement for any potential gas line configuration.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Claim 12 recites “a plurality of gas lines for fluidic connection to the ampoule and a process chamber; a plurality of valves configured to control fluid flow through at least the plurality of gas lines, into and from the ampoule, and into the process chamber” and “a controller for controlling fluid flow in the precursor delivery system, the controller comprising control logic for causing: opening one or more valves of the ampoule, before a dose step by an amount of time that is substantially equal to a first line charge time, to start a flow of precursor from the ampoule to the process chamber through the gas line, wherein the first line charge time is the time 
Claim 12 recites “one or more sensors configured to generate sensor data related to factors associated with a precursor flow from the ampoule to the process chamber … and adjusting, based on sensor data related to factors associated with the precursor flow, timing of opening and/or closing the one or more valves of the ampoule for a subsequent dose step.” There are a few types of sensor data that are disclosed (e.g. at [0089]), but there is nothing in the specification that would enable generic sensors or generic adjustment of timing of opening or closing of the generic valves. Thus the scope of the claims is not reasonably connected to the scope of disclosure and enablement of the specification. 
The remaining claims are rejected based on their dependencies.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites “a plurality of gas lines for fluidic connection to the ampoule and a process chamber; a plurality of valves configured to control fluid flow through at least the plurality of gas lines, into and from the ampoule, and into the process chamber” and “a controller for controlling fluid flow in the precursor delivery system, the controller comprising control logic for causing: opening one or more valves of the ampoule, before a dose step by an amount of time that is substantially equal to a first line In re Miyazaki, “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” 89 USPQ2d 1207, 1211 (Bd. Pat. App. & Int. 2008). 
Claim 12 recites “the gas line”, which lacks antecedent basis.
Claim 15 recites “[t]he precursor delivery system of claim 12, further comprising the process chamber”. Claim 12 recites “[a] precursor delivery system comprising: an ampoule; a plurality of gas lines for fluidic connection to the ampoule and a process chamber”. Thus claim 15 recites that the system “further compris[es] the process chamber”, but it appears that the system already comprises the process chamber, and thus there is uncertainty as to the scope of claims 12 and 15. 
Claim 17 recites “a controller comprising control logic for: causing a flow of gas through a gas line, opening one or more valves of an ampoule, before a dose step by an amount of time that is substantially equal to a line charge time, to start a flow of precursor from the ampoule to the process chamber through the gas line, wherein the line charge time is the time required for precursor to flow from the ampoule to the process chamber, closing the one or more valves of an ampoule to stop the precursor from flowing out of the ampoule, opening a process chamber valve, at the beginning of the dose step, to allow the flow of precursor to enter the process chamber, and closing the process chamber valve, at the end of the dose step, to stop the flow of precursor from entering the process chamber.”
Claim 17 thus recites “causing a flow of gas through a gas line”, and “opening one or more valves ... to start a flow of precursor from the ampoule to the process chamber through the gas line” as separate steps caused by the controller. Both of these steps cause gas to flow through the gas line. Based on the specification, it would appear that there is only one step of flowing gas through the gas line, and thus it would not appear that the subject matter of claim 17 is disclosed or enabled by the specification. Thus to one of skill in the art reading the claims in light of the specification it would not be clear what the scope of the claims would be. 
Claim 18 recites “the controller further comprises control logic for: closing the one or more valves of the ampoule after opening the one or more valves of the ampoule by an amount of time that is substantially equal to a desired adsorption time for the dose step, opening the process chamber valve after opening the one or more valves of the ampoule by an amount of time that is substantially equal to the line charge time, and closing the process chamber valve occurs after opening the process chamber valve by an amount of time substantially equal to the desired adsorption time.” 
The recitation that “the process chamber valve occurs” is not grammatically consistent with the rest of this recitation, and could be interpreted as requiring that this process step occurs. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).
Claim 19 recites “[t]he semiconductor processing apparatus of claim 17, wherein the controller further comprises control logic for opening the one or more valves of the ampoule before the dose step to cause the precursor to reach the process chamber at the start of the dose step.” Claim 17 recites “a controller comprising control logic for: causing a flow of gas 
Claim 17 recites “a controller comprising control logic for … closing the one or more valves of an ampoule to stop the precursor from flowing out of the ampoule”; claim 20 recites “[t]he controller of claim 17, wherein the controller further comprises control logic for closing the one or more valves of the ampoule after an amount of precursor is in the gas line to achieve a desired adsorption onto a wafer.” The present specification does not appear to disclose controlling the system to have two separate opening of the valves of the ampoule, as would be required by claim 20. Thus one of skill in the art reading claim 20 would not be clear as to the scope of claim 20. 
The remaining claims are rejected based on their dependencies.
The claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the attached Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/PETER BRADFORD/Primary Examiner, Art Unit 2897